Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “etching the dielectric layer and the etching stop layer to expose the first gate structure, wherein a portion of the dielectric layer between the first gate structure and the second gate structure has a concave top surface after the etching the dielectric layer and the etching stop layer to expose the first gate structure” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 3-10 and 21 -22 are allowed for the same reasons as claim 1, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “replacing the interface layer with a material layer after the replacing a dummy gate electrode, wherein the material layer is a metal." as recited in independent claim 11, in all of the claims which is not found in the prior art references.
Claims 12-15 are allowed for the same reasons as claim 11, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “forming a material layer over the interlayer dielectric layer after the replacing a dummy gate electrode,
the material layer is a metal.” as recited in independent claim 16, in all of the claims which is not found in the prior art references.
Claims 18-20 are allowed for the same reasons as claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BITEW A DINKE/Primary Examiner, Art Unit 2896